1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   TERRI ENBORG, et al.,                              Case No.: 2:20-CV-02477 AWI JLT
12                   Plaintiffs,                        ORDER DISCHARGING THE ORDER TO
13           v.                                         SHOW CAUSE TO MAXWELL KENNERLY;
                                                        ORDER TO UPDATE THE DOCKET
14   ETHICON, INC., et al.,
15                   Defendants.
16
17           Maxwell Kennerly has been identified as counsel for Ms. Enborg. However, he is no longer
18   associated with the firm representing Ms. Enborg and is no longer representing her. Thus, the Court
19   ORDERS:
20           1.      The order to show cause to Mr. Kennerly is DISCHARGED;
21           2.      The Clerk of Court is directed to update the docket to delete Mr. Kennerly as an attorney
22   of record in this case.
23
24   IT IS SO ORDERED.
25       Dated:     May 3, 2021                            _ /s/ Jennifer L. Thurston
26                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

27
28
